Exhibit 99.2 FOR IMMEDIATE RELEASE MediaContact: Jeff Bergau jeff.bergau@arcadiabio.com +1-312-217-0419 Arcadia biosciences NAMES NEW CHIEF EXECUTIVE OFFICER Experienced Biotechnology Executive Will Help Advance Innovative Agricultural Traits DAVIS, Calif. (May 10, 2016) – Arcadia Biosciences, Inc. (Nasdaq: RKDA), an agricultural technology company that creates value for farmers while benefitting the environment and enhancing human health, announced today that Raj Ketkar will join the company as president and chief executive officer later this month. Ketkar will replace Roger Salameh, who has served as interim president and CEO since February. Salameh will take on a new role as chief operating officer for the company, reporting to the CEO. Ketkar brings nearly 35 years of agriculture and agricultural biotechnology business experience in the U.S. and internationally. He spent more than 30 years in a variety of business, operations, and strategy roles for Monsanto Company, during which time he demonstrated successes in agricultural trait commercialization and growth around the globe. As managing director of the Mahyco-Monsanto joint venture in India, Ketkar led the launch of Bt cotton, the country’s first agricultural biotechnology product. In addition to his operations and trait commercialization experience, Ketkar was also director of biotechnology strategy for Monsanto, where he led the development of the company’s trait stacking technology. “With a number of breakthrough yield and stress traits in the late stages of development, Arcadia is at an exciting stage as a company,” said Ketkar. “I look forward to working with Roger and the team to build upon the company’s achievements and improve the productivity and environmental sustainability of agriculture,” he said. Darby Shupp, chair of Arcadia’s board of directors, remarked, “Raj has a well-established track record of building strategic partnerships and launching innovative agricultural technologies in multiple geographies. He is a proven leader with the unique set of skills and experience Arcadia needs to grow the business and commercialize the company’s rich and robust trait pipeline.” Shupp added, “The Board would like to thank Roger for guiding the company through this important transition. We are fortunate that we will have the benefit of his continued contributions as chief operating officer of Arcadia. He, Raj, and the rest of the executive management team provide a solid foundation to help deliver on our shared vision for the company.” About Arcadia Biosciences, Inc.
